Citation Nr: 0604551	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the residuals of head 
trauma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from July 1963 to 
July 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which found that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for head trauma.  

The veteran appealed the case to the Board, and the Board in 
November 2003 reopened the claim based on new and material 
evidence.  38 C.F.R. § 3.156(a) (2005).  The Board then 
remanded the case for additional development.  Complete 
development was not accomplished, leading to the need for 
further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is essentially contended that boxing during service lead 
to the various residuals of head trauma for which service 
connection is sought.  Part of the requested development in 
the prior Board REMAND was to ascertain the etiology of the 
claimed residuals.  Records were obtained and a VA 
examination was conducted.  The information reviewed and 
elicited has resulted in a noted conclusion that boxing was 
most likely the result of the residuals of brain trauma.  It 
appears that the opinion was offered by two separate 
examiners.  One record seems dated in 2002, although 
everything else is dated in 2005.  Two similar opinions are 
offered on this point.

Unfortunately, the opinions resolve only part of the 
question.  Records on file show that the appellant did some 
boxing after service.  There is also some indication of post-
service educational undertakings.  The prior remand also 
requested that the opinion indicate whether there were 
symptoms of the pathology in service or within 1 year 
following separation from service.  The opinions on file, 
while indicating that boxing is the likely cause of the 
pathology, do not indicate whether the symptoms are indicated 
service, shortly after service, or are otherwise more likely 
than not related to in-service occurrences or events.  Thus, 
further opinion is indicated.  See Stegall v. Brown, 11 Vet. 
App. 268 (1998).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should return the claims file to 
the examiner(s) who previously reviewed 
the records and entered the 
aforementioned opinion, or, if not 
available, similarly situation 
physician(s).  After reviewing the 
records and the examination report, a 
response to the following is requested:  
(1) Are there any symptoms of brain 
trauma residuals noted in service or 
within 1 year following separation from 
service?  (2) Is it more likely than not 
that the current residuals of brain 
trauma resulted from boxing in service or 
is related to other in-service occurrence 
or event?  A medical explanation of all 
findings should all be set out.  If an 
opinion can not be entered without resort 
to additional examination, such examine 
should be scheduled.

Thereafter, the matter should be reviewed by the RO.  If the 
benefits sought on appeal are not granted, appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  The 
Board intimates no opinion as to the outcome of this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


